UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-4497


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

CARL JAVAN ROSS,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
James K. Bredar, Chief District Judge. (1:16-cr-00020-JKB-1)


Submitted: May 11, 2020                                           Decided: August 18, 2020


Before GREGORY, Chief Judge, NIEMEYER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael D. Montemarano, MICHAEL D. MONTEMARANO, PA, Ellicott City,
Maryland, for Appellant. Robert K. Hur, United States Attorney, Paul E. Budlow,
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       A jury convicted Carl Javan Ross of receiving child pornography, in violation of

18 U.S.C. § 2252A(a)(2), (b)(1) (2018), and possessing child pornography, in violation of

18 U.S.C. §§ 2252A(a)(4)(B), (b)(2), 2256 (2018). The district court initially sentenced

Ross to 120 months’ imprisonment, to be served consecutive to a 120-month term of state

imprisonment (the “state conviction” or “state sentence”), and imposed a lifetime term of

supervised release. On appeal, Ross argued that his sentence was unreasonable. We

vacated Ross’ sentence and remanded for resentencing, concluding that the district court

failed to address Ross’ nonfrivolous arguments for a lesser sentence and failed to explain

why it was imposing a lifetime term of supervised release. United States v. Ross, 912 F.3d

740, 744-46 (4th Cir.), cert. denied, 140 S. Ct. 206 (2019).

       On remand, 1 the district court imposed a sentence of 208 months’ imprisonment, to

be served concurrently with the state sentence, and a 25-year term of supervised release.

Ross has again appealed, arguing that his sentence is still unreasonable. We affirm the

district court’s judgment.

       We review a defendant’s sentence “under a deferential abuse-of-discretion

standard.” Gall v. United States, 552 U.S. 38, 41 (2007). Under the Gall standard, a

sentence is reviewed for both procedural and substantive reasonableness. Id. at 51. In

determining procedural reasonableness, we consider whether the district court properly

calculated the defendant’s advisory Sentencing Guidelines range, gave the parties an


       1
           This case was assigned to a new district judge on remand.

                                              2
opportunity to argue for an appropriate sentence, considered the 18 U.S.C. § 3553(a)

(2018) factors, and sufficiently explained the selected sentence. Id. at 49-51. If a sentence

is free of “significant procedural error,” then we review it for substantive reasonableness,

“tak[ing] into account the totality of the circumstances.”       Id. at 51.   We “apply a

presumption of reasonableness to a sentence within or below a properly calculated

guidelines range.” United States v. Vinson, 852 F.3d 333, 357 (4th Cir. 2017) (internal

quotation marks omitted). This “presumption can only be rebutted by showing that the

sentence is unreasonable when measured against the 18 U.S.C. § 3553(a) factors.” Id. at

357-58 (internal quotation marks omitted).

       Ross first argues that the district court failed to address his nonfrivolous arguments

for a lesser sentence. In evaluating a sentencing court’s explanation of a selected sentence,

we consistently have held that, although the district court must consider the statutory

factors and explain the sentence, “it need not robotically tick through the § 3553(a)

factors.” United States v. Helton, 782 F.3d 148, 153 (4th Cir. 2015) (internal quotation

marks omitted). “Regardless of whether the district court imposes an above, below, or

within-Guidelines sentence, it must place on the record an ‘individualized assessment’

based on the particular facts of the case before it.” United States v. Carter, 564 F.3d 325,

330 (4th Cir. 2009) (quoting Gall, 552 U.S. at 50). “Where the defendant or prosecutor

presents nonfrivolous reasons for imposing a different sentence than that set forth in the

advisory Guidelines, a district judge should address the party’s arguments and explain why

he has rejected those arguments.” United States v. Bollinger, 798 F.3d 201, 220 (4th Cir.

2015) (internal quotation marks omitted). “A sentencing court’s explanation is sufficient

                                             3
if it, although somewhat briefly, outlines the defendant’s particular history and

characteristics not merely in passing or after the fact, but as part of its analysis of the

statutory factors and in response to defense counsel’s arguments for a downward

departure.” United States v. Blue, 877 F.3d 513, 519 (4th Cir. 2017) (alterations and

internal quotation marks omitted).      Although it is sometimes possible to discern a

sentencing court’s rationale from the context surrounding its decision, United States v.

Montes-Pineda, 445 F.3d 375, 381 (4th Cir. 2006), we will not “guess at the district court’s

rationale, searching the record for statements by the Government or defense counsel or for

any other clues that might explain a sentence,” Blue, 877 F.3d at 521 (internal quotation

marks omitted).

       We conclude that the district court adequately addressed Ross’ arguments. While

Ross alleges that the district court simply engaged in a rote rejection of the arguments that

he made at the first sentencing hearing, he opted not to renew many of these arguments at

resentencing. Moreover, when asked by the court, Ross agreed that it should consider the

first sentencing hearing a nullity.     Furthermore, after the court reviewed with the

Government the arguments that Ross made at the first sentencing hearing, and had given

the explanation that Ross now criticizes, Ross expressly declined the district court’s

invitation to add anything to the discussion of those arguments. Finally, the district court’s

explanation was anything but rote; the court engaged in a detailed, thoughtful discussion

of the arguments, particularly as they related to Ross’ mental health issues.

       While Ross argues that the district court should have said more in rejecting his

arguments, the Government correctly argues that his brief focuses on single sentences in

                                              4
the transcript and not the broader arguments presented to the court. We have not required

a district court to address a defendant’s arguments with such specificity. See United States

v. Arbaugh, 951 F.3d 167, 174 (4th Cir. 2020) (recognizing that requirement for district

court to address defendant’s arguments “focuses on the whole of a defendant’s argument

and does not require the court to address every argument a defendant makes”). And the

record belies Ross’ claim that the district court did not fully address his argument for

treatment as opposed to incarceration. The record here shows that the district court

conducted a thorough hearing—asking several questions of the Government and Ross,

informing the parties of the specific concerns it had, and offering the parties an opportunity

to address those concerns before announcing the sentence.

       Ross next contends that the district court failed to explain why it imposed a 25-year

term of supervised release. When a district court imposes a term of supervised release, it

“must make an individualized assessment based on the facts presented, applying the

relevant § 3553(a) factors to the specific circumstances of the case before it, and stating in

open court the particular reasons supporting its chosen sentence such that this Court can

meaningfully review the sentence.” Arbaugh, 951 F.3d at 177-78 (brackets and internal

quotation marks omitted). Although the district court’s explanation of why it imposed a

25-year term of supervised release was shorter than its explanation for the sentence of

imprisonment, it is clear from the record that the district court’s primary concern was that

Ross would reoffend by abusing another child. The court discussed good-time credits with

the parties to get an idea of when Ross would be released from custody so it could prevent

such recidivism. Thus, the sentence of imprisonment and the term of supervised release

                                              5
were linked. Furthermore, the district court fully reviewed the conditions of supervised

release with the parties, narrowing several of the conditions that the probation officer had

recommended. See Helton, 782 F.3d at 152-54 (finding district court did not procedurally

err in imposing lifetime term of supervised release when it was clear that court saw terms

of imprisonment and supervised release were connected and court discussed proposed

conditions of supervised release in detail with the parties before imposing sentence). Thus,

we conclude that Ross’ sentence is procedurally reasonable. 2

       Finally, Ross argues that his sentence is substantively unreasonable. While Ross

cites to United States v. McBride, 511 F.3d 1293, 1295-96 (11th Cir. 2007), in support of

his argument, the fact that the Eleventh Circuit found a different defendant’s below-

Guidelines sentence was reasonable does not mean that Ross’ within-Guidelines sentence

is unreasonable. Admittedly, Ross suffered from abuse as a child and has mental health

issues. The district court balanced these facts with the need to deter Ross from engaging

in similar conduct in the future and to protect the public from Ross. Although the state

conviction was not part of the offense conduct for which Ross was convicted, the fact that



       2
          In a footnote in his brief, Ross argues, without citation to any authority, that the
district court erred in applying criminal history points for the state conviction because it
considered that conduct to be relevant conduct at sentencing. We generally do not address
such conclusory arguments. See Arbaugh, 951 F.3d at 174 n.2. However, Ross also
challenges the substantive reasonableness of his sentence, and we have held that we must
review a sentence for procedural reasonableness before considering its substantive
reasonableness. United States v. Provance, 944 F.3d 213, 218 (4th Cir. 2019). We
conclude that the district court correctly assigned criminal history points because the state
conviction was not relevant conduct for Ross’ child pornography offenses. See U.S.
Sentencing Guidelines Manual §§ 1B1.3(a), 4A1.2 cmt. n.1 (2018).

                                              6
he continued to view child pornography after abusing a child is alarming. Moreover, in

explaining why a significant sentence was necessary in this case, the district court

thoroughly explained how it differentiated child pornography defendants based on the

likelihood that they would harm children. Therefore, we conclude that Ross has failed to

overcome the presumption of reasonableness accorded to his within-Guidelines sentence.

      Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            7